Citation Nr: 0217585
Decision Date: 12/05/02	Archive Date: 02/07/03

DOCKET NO. 02-06 329               DATE DEC 05 2002

On appeal from the Department of Veterans Affairs Regional Office
in Lincoln, Nebraska

THE ISSUES

1. Entitlement to an effective date prior to November 23, 1998, for
the grant of a 100 percent evaluation for Meniere's disease with
deafness, vertigo, and tinnitus.

2. Entitlement to an effective date prior to May 10, 2001, for the
award of special monthly compensation under 38 U.S.C.A. 1114(s) and
38 C.F.R. 3.350(i).

REPRESENTATION

Appellant represented by: Antonio E. Bendezu, Attorney at Law

ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1955 to May 1959.

This matter comes before the Board of Veterans' Appeals (BVA or
Board) on appeal from a February 2001 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in
Lincoln, Nebraska, which granted a 100 percent disability
evaluation for Meniere's Disease effective November 23, 1998. This
matter also comes before the Board on appeal from a September 2001
rating decision, which granted special monthly compensation under
38 U.S.C.A. 11 14(s) and 38 C.F.R. 3.350(i) effective June 8, 2001.
In January 2002, the RO granted an earlier effective date for the
award of special monthly compensation to May 10, 2001, but the
veteran has not withdrawn his appeal of this issue. As such, it
remains in appellate status. The Board has re-characterized the
issue regarding special monthly compensation as it appears on the
title page of the instant decision.

In a February 2001 rating decision, the RO awarded service
connection for major depressive disorder effective February 2000.
Thus, the issue is no longer on appeal. Likewise, the issue of
entitlement to a total disability based on individual
unemployability is no longer on appeal. In this regard, in the
veteran's September 2001 notice of disagreement (NOD), he withdrew
appeals filed in May 2000, June 2000, August 2000, and October
2000.

The Board also notes that the veteran's attorney has repeatedly
claimed the RO has committed clear and unmistakable error (CUE) in
its adjudication of the veteran's claims. A claim of CUE can only
be raised with respect to a final decision. Since the rating
decisions at issue are not final, by virtue of the fact that it was
appealed to the Board, a claim for CUE is not proper at this time.

2 -

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable resolution of
the issues on appeal has been obtained.

2. The veteran filed a claim for an increased rating of his service
connected Meniere's Disease on November 23, 1998.

3. There is no medical evidence as to the severity of the veteran's
Meniere's Disease at any time during the year prior to November 23,
1998.

4. The veteran was awarded a 100 percent disability evaluation for
Meniere's Disease effective November 23, 1998. The veteran was
awarded a 70 percent disability evaluation for major depression
effective May 10, 2001.

5. The veteran was awarded special monthly compensation under 38
U.S.C.A. 1114(s) and 38 C.F.R. 3.350(i).

CONCLUSIONS OF LAW

1. The criteria for an effective date prior to November 23, 1998,
for the assignment of a 100 percent disability evaluation for
Meniere's Disease have not been met. 38 U.S.C.A. 5110 (West Supp.
2002); 38 C.F.R. 3.400(o) (2002).

2. The criteria for an effective date prior to May 10, 2001, for
the grant of special monthly compensation under 38 U.S.C.A. 1114(s)
and 38 C.F.R. 3.350(i) have not been met. 38 U.S.C.A. 1114, 5110(a)
(West 1991 & Supp. 2002); 38 C.F.R. 3.350(i), 3.400(o), 3.401
(2002).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board notes that consideration has been given to the
provisions of the Veterans Claims Assistance Act of 2000 (VCAA),
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified as amended at
38 U.S.C.A. 5100 et seq. (West Supp. 2002)]. Regulations
implementing the VCAA have been enacted. See 66 Fed. Reg. 45, 620
(August 29, 2001) [codified as amended at 38 C.F.R. 3.102,
3.156(a), 3.159 and 3.326(a)]. The VCAA is applicable to all claims
filed on or after the date of enactment, November 9, 2000, or filed
before the date of enactment and not yet final as of that date.
Except for provisions pertaining to claims to reopen based upon the
submission of new and material evidence, which are not applicable
in the instant case, the implementing regulations are also
effective November 9, 2000. In this case, the regulations are
accordingly applicable. See Holliday v. Principi, 14 Vet. App. 280
(2000) [the Board must make a determination as to the applicability
of the various provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows. When
there is an approximate balance of evidence regarding the merits of
an issue material to the determination of the matter, the benefit
of the doubt in resolving each such issue shall be given to the
claimant. See 38 U.S.C.A. 5107 (West Supp. 2002); 38 C.F.R. 3.102
(2001). In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the
Court stated that "a veteran need only demonstrate that there is an
'approximate balance of positive and negative evidence' in order to
prevail."

In the January 2002 statement of the case (SOC), the RO denied the
veteran's claims based on the substantive merits, in accordance
with the standard of review articulated in this decision. The Board
finds, therefore, that the RO has adjudicated the veteran's claims
under the correct standard.

The Board will apply the current standard in adjudicating the
veteran's claim. VA has a duty to notify the claimant and his or
her representative of any information and evidence needed to
substantiate and complete a claim. VCAA 3(a), 114 Stat.

4 -

2096, 2096-97 [now codified as amended at 38 U.S.C.A. 5102, 5103
(West Supp. 2002)]. After having carefully reviewed the record on
appeal, the Board has concluded that the notice requirements of the
VCAA have been satisfied. Review of the record shows that the
veteran was notified of the VCAA in a September 2001 letter.
Although that letter did not specifically address his earlier
effective date claims, it clearly informed him that it was his
responsibility to inform VA of any evidence he wanted the RO to try
to obtain. More importantly, however, the January 2002 statement of
the case (SOC) again informed the veteran of the VCAA and
specifically told him what evidence was used to consider his claims
for earlier effective dates and to notify the RO if there was any
other evidence the veteran wanted obtained. He did not respond.

The veteran's attorney made an unsubstantiated allegation in the
substantive appeal that the SOC was not adequate and that the
veteran was entitled to a supplemental statement of the case
(SSOC). The Board disagrees. The SOC outlined the rating criteria
necessary to warrant an earlier effective date and provided
adequate reasons and bases for the RO's decision. There have been
no material changes, or additions to the information included in
the January 2002 SOC, that would warrant the issuance of a SSOC.
See 38 C.F.R. 19.31 (2002).

VA's duty to notify the veteran and his representative also
includes the duty to tell the veteran what evidence, if any, he is
responsible for submitting to substantiate his claims. See
Quartuccio v. Principi, 16 Vet. App. 183 (2002). That was done in
this case. The letters detailed above, that the RO sent to the
veteran and his attorney, as well as the January 2002 SOC,
specifically detailed what was needed from him, what VA had already
obtained, and what was needed.

VA has no outstanding duty to inform the veteran that any
additional information or evidence is needed. At every stage of the
process, he was informed of the information and evidence needed to
substantiate these claims, and VA has complied with its
notification requirements. With respect to VA's duty to assist the
appellant, all medical records referenced by him have been
obtained. The veteran has not referenced any unobtained evidence
that might aid his claims or that might be

5 -

pertinent to these claims. As discussed in more detail below, the
effective date for an increase can be as much as a year prior to
the date the claim is submitted. In this case, however, the veteran
stated on his claim for a total rating due to unemployability
(TDIU), submitted in November 1998, that he had received no
treatment for his Meniere's Disease in the prior twelve-month
period. Therefore, it is clear that no additional relevant records
exist.

The veteran and his representative have been accorded ample
opportunity to present evidence and argument in support of his
claims. The Board notes the veteran's attorney specifically
addressed the requirements of the VCAA in a February 2001 letter,
so he is clearly aware of the new law. Neither the veteran nor his
attorney has identified, and the Board is not aware of, any
additional outstanding evidence. In sum, the facts relevant to the
veteran's claims have been properly developed, and there is no
further action to be undertaken to comply with the provisions of
the VCAA and the implementing regulations.

The Board finds that VA has done everything reasonably possible to
assist the appellant. In the circumstances of this case, additional
efforts to assist the appellant in accordance with the VCAA would
serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540,
546 (1991) (strict adherence to requirements in the law does not
dictate an unquestioning, blind adherence in the face of
overwhelming evidence in support of the result in a particular
case; such adherence would result in unnecessarily imposing
additional burdens on VA with no benefit flowing to the veteran);
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would
only result in unnecessarily imposing additional burdens on VA with
no benefit flowing to the veteran are to be avoided). VA has
satisfied its duties to inform and assist the appellant at every
stage of this case.

6 -

I. Entitlement to an effective date prior to November 23, 1998, for
the grant of a 100 percent evaluation for Meniere's disease with
deafness, vertigo, and tinnitus.

The veteran contends that he is entitled to an effective date prior
to November 23, 1998, for the grant of a 100 percent disability
evaluation for Meniere's disease. No specific contentions have been
made.

The pertinent history is as follows. The veteran was originally
granted service connection for Meniere's Disease in a February 1960
rating decision. A 30 percent evaluation was assigned effective
from May 1959. Notice was mailed in February 1960. The veteran did
not appeal and as such, the decision became final. See 38 C.F.R.
20.302. A letter from John Stevens Berry was received on November
17, 1998, which indicated that the veteran wished to reopen his
claim for an increase of his service-connected Meniere's disease.
A November 1998 VA Form 119, Report of Contact, revealed that the
veteran called regarding the aforementioned letter from John
Stevens Berry. The veteran informed the RO that Mr. Berry did not
have his power of attorney (POA) and that he did not want action
taken on his letter. The veteran revoked Mr. Berry's POA. See 38
C.F.R. 20.607. Therefore, the November 17, 1998, claim was
expressly withdrawn by the veteran.

The veteran submitted a new request for an increased rating for
Meniere's Disease, which was received by the RO on November 23,
1998. In a February 2001 rating decision, the veteran was assigned
a 100 percent disability evaluation for his service-connected
Meniere's Disease effective November 23, 1998. In September 2001,
the veteran filed a NOD with the effective date.

The Board has thoroughly reviewed the veteran's claims file and all
the RO decisions contained therein, and concludes that in light of
the evidence of record and procedural history, summarized in
pertinent part above, the veteran's claim for an effective date
prior to November 23, 1998, for the assignment of a 100 percent
evaluation for Meniere's Disease must be denied.

7 -

The assignment of effective dates of awards is generally governed
by 38 U.S C.A. 5110 (West 1991 & Supp. 1999) and 38 C.F.R. 3.400
(1999). Unless specifically provided otherwise, the effective date
of an award based on an original claim for service connection or a
claim reopened after final adjudication "shall be fixed in
accordance with the facts found, but shall not be earlier than the
date of receipt of application therefor.  38 U.S.C.A. 5110(a) (West
1991). The implementing regulation indicates that the effective
date of an award of increased compensation shall be date of receipt
of claim or date entitlement arose, whichever is later. See 38
C.F.R. 3.400(o)(1).

Nevertheless, the effective date of an award of increased
compensation can be the earliest date as of which it was
ascertainable that an increase in disability has occurred, if the
application is received within one year from such date. 38 U.S.C.A.
5110(b)(2); 38 C.F.R. 3.400(o)(2). See Hazan v. Gober, 10 Vet. App.
511. (1997). The award of an increased rating should normally be
effective either on the date of receipt of the claim or on some
date in the preceding year if it was ascertainable that the
disorder had increased in severity during that time. See also
VAOGCPREC 12-98.

In the instant case, the veteran's. request for an increased rating
was received )n November 23, 1998. The most recent medical evidence
of record prior to 1998 is a March 1965 VA examination. There is no
evidence as to the severity of the veteran's Meniere's Disease in
the year before he filed his claim. At the same time he filed his
claim for an increase, the veteran also filed a claim for a total
disability rating based on unemployability due to service-connected
disabilities (TDIU), On that application, he indicated that he had
received no treatment for his Meniere's Disease during the previous
twelve-month period. Therefore, there is no indication that any
medical evidence exists that would be pertinent to this claim.

8 -

Therefore, since it cannot be factually ascertained that the
veteran's Meniere's Disease increased in severity to any degree in
the year before his claim was received, he cannot be assigned an
earlier effective date. There is no basis in this case from which
the Board could conclude that an increase in disability had
occurred within the year before receipt of the veteran's claim.
Accordingly, an earlier effective date is not warranted. 38
U.S.C.A. 5110(a); 38 C.F.R. 3.400(o).

II. Entitlement to an effective date prior to May 10, 2001, for the
award of special monthly compensation under 38 U.S.C.A. 1114(s) and
38 CFR 3.350(i).

The veteran seeks an earlier effective date for a grant of special
monthly compensation awarded under 38 U.S.C.A. 1114(s) and 38
C.F.R. 3.350(i) Again, no specific contentions were made with
respect to this claim.

The general laws and regulations regarding assignment of an
effective date are discussed above and will not be repeated here.
The pertinent history is as follows. In a February 2001 rating
decision, the veteran was awarded a 100 percent disability
evaluation for Meniere's Disease effective November 23, 1998, which
in the instant decision, the Board has affirmed. Service connection
for major depressive disorder was granted in a February 2001 rating
decision and assigned a 50 percent evaluation effective February
23, 2000. Pursuant to a September 2001 rating decision, the
veteran's service-connected major depressive disorder was increased
from 50 percent disabling to 70 percent disabling effective June 8,
2001. In January 2002, an earlier effective for the 70 percent
disabling rating for major depressive disorder was awarded from May
10, 2001. The RO pointed to the May 10, 2001, psychological
evaluation by M.P., Ph.D., as showing that the veteran's major
depressive disorder had increased in severity to warrant the 70
percent rating. To date, the veteran has not filed a NOD with the
effective date of the award of 70 percent for major depressive
disorder. See 38 C.F.R. 20.302. Therefore, that date is binding on
the Board.

9 -

Special monthly compensation provided by 38 U.S.C.A. 1114(s) is
payable where the veteran has a single service-connected disability
rated as 100 percent and, has additional service-connected
disability or disabilities independently ratable at 60 percent,
separate and distinct from the 100 percent service-connected
disability and involving different bodily systems. See 38 C.F.R.
3.350(i)(1). Despite the assertions that the veteran is entitled to
an effective date prior to May 10, 2001, for the grant of special
monthly compensation under 38 U.S.C.A. 1114(s) and 38 C.F.R.
3.350(i), the evidence of record, in conjunction with the pertinent
statutes and regulations, proves otherwise. As noted above, the
veteran was awarded a 100 percent disability evaluation for
Meniere's Disease effective November 23, 1998. While the veteran
was awarded service connection for major depressive disorder
effective February 2000, the 70 percent rating did not become
effective until May 10, 2001. Therefore, it wasn't until such time
that the veteran met the criteria outlined above. Id.

Special monthly compensation provided by 38 U.S.C.A. 1114(s) is
also payable where the veteran has a single service-connected
disability rated as 100 percent and is permanently housebound by
reason of service-connected disability or disabilities. See 38
C.F.R. 3.350(i)(2). This requirement is met when the veteran is
substantially confined as a direct result of service-connected
disabilities to his dwelling and the immediate premise. Id. In the
instant case, the evidence of record, to include the May 10, 2001,
Psychological Evaluation by M.P., Ph.D., progress notes from Dr.
K.S.E. dated between January 2000 and February 2000, and a February
2000 letter from Dr. B.D.W.; does not support a finding of the
veteran being permanently housebound. Therefore, in cases such as
this, where the law is dispositive, the claim should be denied due
to a lack of legal merit. Sabonis, supra.

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date prior to November 23, 1998, for
the grant of a 100 percent evaluation for Meniere's disease with
deafness, vertigo, and tinnitus, is denied.

Entitlement to an effective date prior to May 10, 2001, for the
award of special monthly compensation based under 38 U.S.C.A.
1114(s) and 38 C.F.R. 3.350(i), is denied.

Michelle L. Kane 
Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.



